DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1 and Claim 3, while the prior art of record discloses, teaches, or suggests certain limitations of the independent claims, the prior art either alone or in combination with another reference does not disclose or suggest receiving an activation/deactivation Medium Access Control (MAC) Control Element (CE) indicating activation of the secondary cell; activating a third downlink BWP in the second set of downlink BWPs in a case that the activation/deactivation MAC CE is received and the secondary cell has not been activated; and not activating the third downlink BWP in a case that the activation/deactivation MAC CE is received, and the secondary cell and a fourth downlink BWP of the secondary cell have been activated before the activation/deactivation MAC CE is received, wherein the third downlink BWP is different from the fourth downlink BWP. Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Regarding Claim 2 and Claim 4, while the prior art of record discloses, teaches, or suggests certain limitations of the independent claims, the prior art either alone or in combination with another reference does not disclose or suggest transmitting an activation/deactivation Medium Access Control (MAC) Control Element (CE) indicating activation of the secondary cell to the terminal apparatus; and controlling a downlink bandwidth part (BWP) to be activated in multiple downlink BWPs included in the secondary cell by transmitting the activation/deactivation MAC CE, wherein a third downlink BWP in the second set of downlink BWPs is activated by the terminal apparatus in a case that the terminal apparatus receives the activation/deactivation MAC CE and the secondary cell has not been activated, the third downlink BWP in the second set of downlink BWPs is not activated by the terminal apparatus in a case that the terminal apparatus receives the activation/deactivation MAC CE, and the secondary cell and a fourth downlink BWP of the secondary cell have been activated before the activation/deactivation MAC CE is received, and the third downlink BWP is different from the fourth downlink BWP. Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Internet Communications
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474